 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen and guards, and supervisors as defined in the Act, is appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]THE C. L. BAILEY GROCERY COMPANYandBus, SALES,TRUCKDRIVERS,WAREHOUSEMEN AND HELPERSLOCAL UNION No.637, AFFILIATEDWITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, A. F. OF L.Case No.9-'CA-391.August 13, 1959Decision and OrderOn September 13, 1951, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the Intermediate Report, and a supporting brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-ceptions and brief, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the following exceptions, additions, and modifications :11.We find, in agreement with the Trial Examiner, that the Unionrepresented a majority of Respondent's truck drivers, warehousemen,and helpers at least until March 8; that on March 5, union representa-tives, Jones and Kolometz approached Respondent's president, Knox,witha request to bargain; thatKnoxtold Jones and Kolometz that hewished to have some time to consider the situation and discuss it withRespondent's board of directors before meeting again with the Union;and that the Union and the Respondent met on March 8 and May 24,1951, without coming to any agreement.IWe note and correct the following minor inaccuracies in the Trial Examiner's findings,which do not affect the validity of his ultimate conclusions nor our concurrence therein :(1)Dale Berga,Jr , called Kolometz by telephone on the night of March 6,1951, andnot on March 7, at stated on page 593 of the Intermediate Report;(2)Wagner joined thepickets about 8 o'clock and not, as found by the Trial Examiner on page 594 of the Inter-mediate Report,about 9 o'clock; (3) Sutton was called for active duty about 2 weeksafter the strike,and not about March 15. 1951, as it appears in footnote 19, page 595 ofthe Intermediate Report ;(4)Wagner signed onMarch9an application card for thelocal datedMarch7, and not, as found by the Trial Examiner on page 594,footnote 17, acard on February 9 dated February J.100 NLRB No. 94. THE C. L. BAILEY - GROCERY COMPANY577Beginning on March 6 and continuing through March 8, 1951, theRespondent, as found by the Trial Examiner, launched a campaignof unlawful interrogation and threats of reprisal, which campaignwas calculated to restrain, coerce, and discourage its employees fromjoining or remaining members of the Union. On March 12, 1951, theUnion filed the instant charges alleging violations of Section 8 (a)(1) and 8 (a) (5) of the Act.Like the Trial Examiner, the Board finds that by its campaign ofinterrogation, threats of reprisal, and other acts of interference, re-straint, and coercion, detailed in the Intermediate Report, the Re-spondent violated Section 8 (a) (1) of the Act. In addition, theBoard finds that the following acts, which the Trial Examiner failedto find violated the Act, also constitute violations of Section 8 (a) (1) :1.Knox asked Dale Beiga, Jr., if he had filled out union cards, andwhether he had dealings with Kolometz and Jones.2.Knox told Jahn not to sign up with the Union, and that he hadpromised the employees a raise in wages.3.Best asked Oesterle if he had joined the Union.4.Knox asked Oesterle if he had joined the Union.5.Best asked Sutton if he was a member of the Union.2.Although we affirm the Trial Examiner's finding that there wasno violation of Section 8 (a) (5) of the Act by the Respondent, we doso for reasons different from those advanced in the IntermediateReport.The Trial Examiner found evidence to support the Respondent'sassertion that the Union failed plainly to disclose that it was seekingto bargain for a departmental unit limited to warehousemen, truckdrivers, and helpers.This issue was the subject of test3imony byJones, a representative of the Union. Jones' several recollections ofthe language which he used in defining the unit to Kr ox` in hisrequest to bargain on March 5, were as follows : "we were here lettinghim know that we represented a majority of his people"; "I told Mr.Knox that we had organized his men and represented a majority ofthem"; "I told Mr. Knox that we represented a majority of hisemployees." 2We find that the Union failed clearly to identify theunit for which it sought to bargain, for it is clear that Jones' requestto Knox might more reasonably, on its face and apart from any otherfactors, have been interpreted as a request to bargain on the basisofa plant-wide unit,in which the Union didnothave a majority,2At the hearing Jones further recalled his request to bargain as follows:"I informedMr Knox that we- representedamajorityof the people", "we said we represented amajority of his employees"Jones' recollection is confirmed by Kolometz,who testifiedthat Jones stated to Knox that "we were here letting him know that we represented themajority of his people" ; and by Knox, who recalled that the union representatives cameinto his office and told him "that our employees wanted to organize to join the Union " 578DECISIONSOF NATIONALLABOR RELATIONS BOARDrather than a request to bargain in the department unit where theUnion had majority representation.There remains the question whether the Union's request was subse-quently clarified as a request to bargain within the unit where it actu-ally had majority representation.The record supports the TrialExaminer's finding that, after Jones had orally requested Knox tobargain, he handed him a copy of a proposed collective bargainingagreement.The General Counsel excepted to the failure of the TrialExaminer to find that this contract definitively set forth the classifica-tions of employees proposed to be represented by the Union, and tofind that the contract, therefore, clearly showed the nature of thesmaller unit which the Union desired to represent.Under the circum-stances, in spite of Jones' earlier contrary description of the unit,was the information contained in the proposed contract sufficientto place the Respondent on notice that the Union only wished to bar-gain for a unit of truck drivers, warehousemen, and helpers, ratherthan forallthe employees.We think not.The pertinent provisions of the proposed agreement are as follows :ARTICLE 1.Union SecuritySection 1.The Local shall be the sole representative of all clas-sifications as covered by this agreement in collective bargainingwith the Employer.ARTICLE 12.WagesThe follow ing rates of pay shall be in effect during the period ofthisAgreement.Drivers_________________________ $1.50 per hourWarehousemen and Helpers______ $1.40 per hourTrial employees__________________ $1. 30 per hour for first 30days, then they shall receive the rate of pay for the classificationthat is assigned to them.When this contract was presented to him, Knox glanced only at thewage rates set forth in Article 12, which is located on the last pageof the contract 3He did not look at Article 1 on the first page. There-fore, if he saw the classifications enumerated in article 12, Knoxcould not have known, in view of the relationship between article 12and article 1, that these classifications of employees comprised theentire unit requested by the Union.Moreover, on the first page of3Knox asserted that the wage rates contained in the proposed contract were undulyhigh,but he did not say, contrary to the Trial Examiner's finding on page 591 of the Inter-mediate Report,that wage rates for warehousemen and truck drivers were unduly high.Knox did not mention any employee classifications in his remark. THE C. L. BAILEY GROCERY COMPANY579the contract appeared the name of the Local, namely Bus, Sales,Truck Drivers, Warehousemen and Helpers, Local Union No. 637.From this name, Knox might well have found support for inter=1)reting the Union's bargaining request asonefor a broad over-allunit .4When the language of the contract is considered, not only in con-nection with Jones' unequivocal description of the unit, but also withthe name of the Local seeking to represent such unit, it is apparentthat the Union did not define the smaller unit which it now claims tobe appropriate as the unit it was seeking to represent. In view of theprohibition of the Act against recognition by an Employer of a unionwhich does not represent a majority,' we do not believe it incumbenton an employer to resolve an ambiguity in a request to bargain.Onthe contrary, we believe that a union representative, who is pre-sumably versed in labor matters, should clearly define the unit forwhich recognition is sought.Such a requirement imposes on theunion representative only the obligation to say what he means.Fail-ing to do so, he cannot be considered as having made the sort of requestto bargain which imposes upon an employer a legal obligation to com-ply.It is not "nice rigidity," as our dissenting colleagues call it, forthis Board to require that those who invoke its services should firstfulfill their own obligations.We believe that the present case is controlled by the Board's deci-sion inBarlow-Many Laboratories, Inc sIn that case, the uniondid not represent a majority in the claimed unit,and made no requestfor bargaining in the unit found by the Trial Examiner to be appro-priate, in which it did have a majority.The Board there held thata prior appropriate request to bargain is a condition precedent to an8 (a) (5) finding; as there had been no such request, it found noviolation of Section8 (a) (5).The principle there set forth is, in our opinion, applicable to thepresent case.Here, the Union neither represented a majority in theplant-wide unit for which we find it did request bargaining, norrequested bargaining for the smaller unit of truck drivers, warehouse-men, and helpers in which it did represent a majority. In fact, as lateas May 24, 1951, the Union persisted in describing the unit in the loosemanner in which it made its original request.On that date, the Unionfiled an amended charge in which it was stated that "we organized the4Thus, as salesmen and clerical employees,in addition to truck drivers,warehousemen,and helpers,comprise the entire complement of employees at the Respondent's plant, theword "Sales"in the name of the local gives rise to a reasonable inference,when associatedwith Jones'oral request,that the Union wished to represent a plant-wide unit.5The Board has held It to be an unfair labor practice for an employer to give exclusiverecognition to a union not representing a majority.Ken-Rad Tube and Lamp Corporation,62 NLRB 21;see alsoBarloio-Haney Laboratories, Inc,65 NLRB 928(Member Houstondissenting)UFootnote 5, supra227260-53 -vol 100-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority of the employees of the C. L. Bailey Grocery Com-pany....While charging us with placing undue emphasis on the oral descrip-tion of the unit and with disregarding the description of the unit setforth in the contract, our dissenting colleagues would have us accordcontrolling weight to the delimitation of the unit in the contract anddisregard the remarks of Jones as of no nioment.This we cannotdo.In our view, each description of the unit must be considered inthe light of the other, and when so considered, we do not understandhow here they can be regarded as less than mutually inconsistent 7In so holding, we are not asking labor organizations to observe theintricacies of the law of property.We require no words of art, orwords without which a request to bargain is not proper, but only,as we have already emphasized, that a labor organization in wordsof its own choice clearly communicate to the Employer the extent ofthe unit of employees for which it wishes to bargain.No proper request to bargain having been made, there was no obliga-tion on the Respondent to bargain collectively. , It therefore becomesimmaterial whether, as found by the Trial Examiner, the Respondent'sdoubt as to the majority was made in good faith.We shall accord-ingly dismiss the complaint herein, insofar as it alleges that theRespondent unlawfully refused to bargain with the Union.Order-Upon the entire record in the case, the National Labor RelationsBoard hereby orders that The C. L. Bailey Grocery Company,Marietta, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning their membership andactivities in a labor organization.(b)Promising and instituting changes in wages during a periodwhen a question of representation is pending.(c)Requesting employees to resign from their membership in alabor organization.(d)Threatening to discontinue its business operations or other-wise threatening employees with economic reprisals if they becomeorganized.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization to form,T In Jackson Pre88, Inc.,relied on by our colleagues(footnote 10), the unions re-questing bargainingassertedto the Employer that they were claiming representation forthe employees on a list of names which was handed to the Respondent when the requestto bargain was made. In that case,as distinguished from the instant case, oral referencewas made to the- accompanying document as containing the names of employees for whomthe unions wished to bargain. THE C. L. BAILEY GROCERY COMPANY581join, or assist Bus,Sales,Truck Drivers, Warehousemen and HelpersLocal Union No. 637, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities except to theextent that such right may be affected by agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as guaranteed in Section7 thereof.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Post at its plant in Marietta, Ohio, copies of the notice attachedhereto and marked "Appendix A." 8 Copies of said notice, to be fur-nished by the Regional Director of the Ninth Region, shall, afterbeing duly signed by Respondent, be posted by it immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order what steps Respond-ent has taken to comply with the foregoing recommendations.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a) (5) of the Act.MEMBERS HOUSTON and STYLES, dissenting in part:We disagree with that portion of the majority's decision which dis-misses the 8 (a) (5) allegations of the complaint.Our colleagues findthat the Union's bargaining request was for a plant-wide unit in whichit lacked a majority, rather than for the departmental unit in whichit did have a majority and that the Union thereby failed to fulfill thecondition precedent to the Respondent's obligation to bargain. In sodoing, our colleagues seem to be undisturbed that this unrealistic ap-proach permits a glaring evasion by this Respondent of its collectivebargaining obligations under the Act.Arbitrarily removing from context Jones' remark to Knox that theUnion "represented a majority of his employees," our colleagues forth-IIn the event that this order is enforced by a decree of a United States Court ofAppeals. there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder " 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith find in this and similar utterances, a request to bargain in aplant-wide unit.Then, by assuming as proved the very issuein dispute, the majority states that "there remains the question" as tothe clarifying effect of the contemporaneously proferred agreementupon the Union's unit request.But our colleagues gainsay the effec-tiveness of the agreement by a strange preoccupation with Knox'sreading habits.Thus Knox's glance fortuitously omitted Article 1with its unit description, alighting instead upon article 12.There-fore, the majority concludes, Knox could not have known that theclassifications of drivers, warehousemen, and helpers listed in article12 made up the proposed unit.Furthermore, our colleagues continue,in glancing at article 12, Knox gave no sign by his remarks that hisglance was other than selective, taking in the high wage rates buthappily omitting the parallel job classifications."Knox might verywell have found support for interpreting the Union's bargaining re-quest" as embracing salesmen and clericals, our colleagues add, in theinclusion of the word "Sales" in the name of the Union on page 1 ofthe contract.Aside from the fact that the Respondent first raisedany question as to the unit in its answer to the complaint, no explana-tion is furnished how, if Knox perused only Article 12 on the last page,his selective glance nevertheless took in the name of the Union onpage 1.Even assuming that Knox read the name of the Union, wefail to comprehend by what logical process of extension of terms, theword "Sales" gives rise to "a reasonable inference, when associatedwith Jones' oral request," that the Union also wished to represent theRespondent's office clericals .9 In this tortuous manner our colleaguesfind ambiguity in the scope of the Union's unit request while at thesame time admonishing the Union to say what it means.We rejectthis reasoning.We think a union emphatically says what it means when it handsan employer a proposed contract clearly defining the unit in which itseeks to bargain.The mere fact that Jones inadvertently but under-standably used the phrase "a majority of [your] employees" or"people" rather than precise lawyer formulae, does not for us throwthe Union out of court.Realistically construed in the context of aninitial bargaining request, Jones' statements constituted nothing morethan customary usage in trade union circles.Moreover, even if wewere to examine the statements with the punctilio of our colleagues, weperceive no explicit mention therein of recognition, bargaining, orcontract.Manifestly, the Respondent was not called upon to bargainwith the Union on the basis of Jones' introductory comments-whichseems to be the test applied by our colleagues-but in response to the0we are unaware that the Board has hitherto regarded union appellationsor jurisdic-tion as of moment in representation matters. THE C. L. BAILEY GROCERY COMPANY583definitive request for those "employees" specifically delineated in thecontract unit 10In these circumstances, we should have thought that this Boardwould desire to employ a construction built of substance and notformalism.Instead, our colleagues in effect compel labororganiza-tions to approach the beginning of collective bargaining relationshipswith the nice rigidity of the lawyer who draws deeds or wills.Norwill a written unit claim which meets Board tests sufficebecause anemployer may read it selectively or may not read it all.We cannotsubscribe to a decision which so encumbers the bargaining processat its initial and crucial stage.On the contrary, we share the viewexpressed by the court in rejecting a narrow approach to the questionof the existence of a proper request to bargain that-The Labor Management Relations Act is not a statute of fraudsor an act prescribing the formalities of a conveyancing.No sealis required by its terms.Nor is any formula or form of words."'Consequently, we would find that on March 5, the Union made aproper request that the Respondent bargain in an appropriate unit ofdrivers, warehousemen, and helpers in which it had a majority. * Ac-cordingly, unlike our colleagues, we do reach the TrialExaminer'sfinding that the Respondent, in refusing the Union's request, wasmotivated by a bona fide doubt both of the Union's majority and ofthe unit claimed. In this, we believe the Trial Examiner erred.Faced with the Union's request on March 5, Knox expressed surprisethat the employees wanted representation.He raisedno unit issue.On March 6, 7, and 8, as we have found, the Respondent committednumerous unfair labor practices.Kolometz on March 8 asked Knoxif the Respondent was ready to respond to the Union's bargaining pro-posal.Again there was no discussion of the propriety of the unit. In-stead, Knox replied that he "absolutely wanted no part of [the Union] ."On March 9 the Union called a strike of the Respondent's employees.On the same day, the Respondent's attorney, Fogle, informed theUnion that if proof of majority were submitted, the Respondent woulddecide whether to invoke Board-representation procedures or volun-tarily recognize the Union.Here again no inkling was given thatthere was a unit issue between the parties.The Union made no replyand continued the strike until April 3.On May 24 the union repre-10 InJackson Press,Inc.,96 NLRB 897, the unions sought a unit of pressmen andtheir assistants excluding cutters and folders in the bindery and phrased their oral re-quest as "the employees of the pressroom..."at the same time handing the em-ployer a list of names consisting only of press employeesThe pressmen worked in thepressroom which also contained the bindery in another part of the same room.TheBoard regardedinter aliathe simple display of the list of names as definitive of a requestfor a unit of pressmen."Joy Silk Mills, Inc. v. N. L.R. B., 185 F. 2d 732, 741 (C. A D. C.), enforcing asmodified, 85 NLRB 1263,and quoting fromLebanon Steel FoundryCo.v.N.L. R. B ,130F. 2d 404,cert.den., 317 U. S. 659. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives met with Fogle and requested that he negotiate a contract.Fogle asserted that the Union was not the majority representative,refused to agree to a check of cards against the March 5 payroll, andproposed instead a consent election.Jones stated that the Union didnot have a majority on May 24 "because practically all themen weregone except two."The campaign of interrogations, threats of reprisal, and promisesor benefit upon which the Respondent embarked immediately fol-lowing the Union's request to bargain cannot be viewed in isolation.They stamp the Respondent's refusalfrom the very outset as havingbeen motivated not by honest doubt as to the Union's representativestatus but by a desire to gain time within which to undermine theUnion's majority standing.The Respondent's belated attempt onMarch 9 to put the Union to proving its majority 12 came after theRespondent had already made its position abundantly clear bothby the repeated violations of the law and the emphatic assertion ofthe_ day before that it "absolutely wanted no part of [the Union]."In the face of this patent rejection, we do not believe the Union wasobliged to indulge in the obvious futility of revealing its cards 13Nor are we impressed by the Respondent's apparent willingness toagree to a consent election after the termination of the Union's un-successful strike for recognition.Having succeeded by its conductjn creating a coercive atmosphere thereby making a free choice ofbargaining representatives impossible, the Respondent cannot nowbe heard to say that it sought a Board election to resolve a doubt asto majority or as to unit which it did not sincerely entertain 14 In the-latter connection, Jones and Kolometz testified, without contradiction,that at no time in the negotiations did the Respondent voiceany objection to the unit. In any event, in view of the foregoing, weare of the opinion that the Respondent's refusal to bargain was nomore motivated by good-f aith doubt of the unit than of the majoritybut rather by a complete rejection of the collective bargainingprinciple 1512 The TrialExaminer found that on March 5, the Respondent questionedthe Union'sassertion of majorityand that therefore the Union should have proveditsmajority.This finding is not supportedby the record.Knox testifiedthat,when the Union rep-resentativesapproachedhim, he feltsure the Uniondid not have a majority of hisemployees and, therefore,he refused to sign thecontractHowever, it is clear that thewords "majority"or "majority of employees,"were not used by Knox inhis conversa-tionwith Jones and Kolometz,and that Knoxdid not state that he doubted the Unionrepresented a majority."Everett Van Kleeck&Company,Inc.,88 NLRB 785, enfd. 189 F. 2d 516 (C A. 2)19Everett Van Kleeck&Company, Inc., supra; Joy Salk Mills,Inc v. N. L. R. B.,supra;N. L. R. B. v. KenRoseMotors, Inc.,193 F. 2d 769 (C. A. 1).15 Inter-City Advertising Company,89 NLRB 1103,enfd. 190 F.2d 420(C. A. 4), cert.den., 342 U. S. 908,The court,citingN.L. R. B.v.Bites-Coleman LumberCo., 98 F.2d 18, 22(C. A 9), upheldthe Board's findings that the union's written request suffi-ciently defined the unit and that, in any event,the employer did not ask the union toclarify its unit claim but was, instead,motivated in its refusal to bargain by a positiverejection of the collective bargaining principle. THE C.L.BAILEY GROCERYCOMPANY585Accordingly, we would find that on March 5, and at all times there-after, the Respondent refused to bargain collectively with the Unionas the exclusive bargaining representative of the employees in theunit found appropriate, in violation of Section 8 (a) (5) and (1) ofthe Act.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees as to union activitiesin our plant, threaten our employees with loss of work, or othereconomic reprisals because of their union affiliation or activities,request our employees to resign from any labor organization, orpromise to institute wage increases when a question of representa-tion of our employees is pending.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Bus,SALES, TRUCK DRIVERS,WAREHOUSEMEN AND HELPERS LOCALUNION No. 637, affiliated with THE INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, or any other labor organization to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain frombecoming or remaining, members of Bus, SALES, TRUCK DRIVERS,WAREHOUSEMEN AND HELPERS LOCAL UNION No. 637, or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.THE C. L. BAILEY GROCERY COMPANY,Employer.Dated--------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT Or THE -CASEUpon charges duly filed by Bus, Sales Truck Drivers, Warehousemen andHelpers Local Union No. 637, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, AFL, hereincalled the Union, the General Counsel of the National Labor Relations Board,' bythe Regional Director for the Ninth Region (Cincinnati, Ohio), issued a complaintdated May 29, 1951, against C. L. Bailey Grocery Company, of Marietta, Ohio,herein called the Respondent, alleging that Respondent had engaged in and wasengagingin unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (5) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the complaint, all charges filed by the Unionand served upon the Respondent together with notice of hearing thereon wereduly served upon the parties.With respect to the unfair labor practices, the complaint, as amended, allegedin substance that the Respondent (1) on or about March 5, 1951, and thereafterrefused to bargain collectively with the Union as the exclusive representativeof the Respondent's employees in an appropriate unit; and (2) that Respondentotherwise interfered with the rights of employees to freely organize particularlyfrom March 5 to March 9, 1951, by :a.Questioning and interrogating its employees regarding their union member-ship and activities.b.Requesting its employees to resign from the Union.c.Promising wage increases to discourage activities and membership in theUnion.d.Threatening to close down its business if the employees persisted in theirunion activities.e.Promised wage increases in derogation of the exclusive bargaining statusof the Union.f.Unilaterallygrantinga wage increase on or about April 1, 1951.In its answer duly filed the Respondent generally admitted the factual al-legations concerning the nature of its business operations, but deniedengagingin any of the unfair labor practices alleged in the complaint and furtheraffirmatively averred in substance that it had announced a wage increase to itsemployees to become effective on March 1, 1951, before receiving knowledge ofany-union activities, and that the increase was thereafter deferred until April1, 1951, in order to avoid filing a special report in addition to the regular quar-terly reports required by the United States Government regarding social securityand withholding income tax returns.Pursuant to notice, a hearing was held from June 18 to 23, 1951,at Marietta,Ohio, before the undersigned Trial Examiner duly designated to conduct the hear-ing by the Chief'Trial Examiner.The General Counsel, the Respondent, andthe Union were all represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, over objection from counsel from the GeneralCounsel, the undersigned granted a motion by the Respondent to exclude allwitnesses from the hearing except two representatives of the Union and tworepresentatives of the Respondent, until they had given their testimony for thexThe General Counsel and his representative in this case are referred to herein as theGeneral Counsel.The National Labor Relations Board is referred to as the Board. THE C. L. BAILEY GROCERY COMPANY587respective parties?At the same time a motion by the Respondent to dismiss thecomplaint, because the allegations in the complaint were broader than theaverments in the charge, was denied.At the close of the heaping, a motion by the General Counsel to conform thepleadings to the proof in respect to formal matters was granted.The partieswere then afforded but waived an opportunity to present oral argument andwere granted 20 days' time to file briefs.Time was thereafter extended untilAugust 23 to file briefs, and briefs from the Respondent and the General Counselhave been duly received.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe C. L. Bailey Grocery Company, an Ohio corporation, is engaged in thebuying and wholesale sale and distribution of groceries, having its offices andonly place of business at Marietta, Ohio.During the past year it has soldapproximately $1,500,000 worth of goods, about one-third of which was shippedand delivered to points from its warehouse in Ohio to points in the State ofWest Virginia.During the same period of time, it purchased goods for resale in excess of$1,000,000, about 80 percent of which was received from points without the Stateof Ohio.II. THE ORGANIZATION INVOLVEDBus, Sales, Truck Drivers, Warehousemen and Helpers Local Union No. 637,affiliated with the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL, is a labor organization which admitsto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Sequenceof events1. Factual and labor relations backgroundFor many years past the Respondent has operated its wholesale grocerybusinessin a three-story building located in Marietta, Ohio. Its offices arelocated in the front half of the first floor.The remainder of the first floor isoccupied for warehouse purposes with a loading dock extending across therear of the premises.'The basement, and the second and third floors are usedsolely for warehouse purposes.In connection with the business operations, the Respondent employs 6 outsidesalesmen who work on a weekly salary basis under the immediate supervisionof Robert Knox, the Respondent's president ; 6 female clerical employees who,work 40 hours per week on an hourly rate under the immediate supervision ofGill Lindamood, the Respondent's secretary-treasurer, and are principally en-gaged in nonmanual work, involving bookkeeping operations, the typing of bills,S The hearing was held in a large assemblyroom on thegroundfloor of the WashingtonCounty CourtHouse at Marietta,Ohio, and becausethere wasno suitableplacenearby forthe witnesses to sit while waitingto be called to testify, theywere permitted to sit in therear of the room about 80 feet distant from the actual situs of the hearing,L The office is separated from the warehousespace by awall containing three doors withupper panels of glass which doors open into the warehouse space. 588DECISIONS OF NATIONALLABOR RELATIONS BOARDand invoices all of which work is done in the plant office ; and 15 other rank-and-file male employees who work under the immediate supervision of ArthurBest, the warehouse foreman.This latter group is comprised of warehousemen,truck drivers, and helpers, all of whom are hourly paid, usually on a 45 hour aweek basis.The record is not entirely clear as to which employees in thewarehouse department customarily engage mainly in trucking operations, butshows that the full time of all employees in this category is not spent on truck-ing operations and that they spend a substantial part of each day at the ware-house doing the same work as that performed by the inside warehouse employees.As indicated by the small total number of employees, the business is a com-paratively small one for a business of this kind, and that consequently there issome overlapping in the duties carried on by the outside salesmen, the ware-house, and the trucking group.For instance, some of the salesmen work in thewarehouse an hour or two each week checking stock inventories with ware-housemen.Salesmen also go into the warehouse occasionally to pick up samples,or other cartons of small items, to take with them on their sales route andon occasions they sell and make delivery of such items to customers from thesmall stock they carry in their automobiles.On rather infrequent occasions, salesmen make deliveries of a case of cannedgoods or a large carton of packaged sugar to one of their regular retail storecustomers, but they never make deliveries of a substantial part or a completecustomer's order.Truck drivers occasionally take orders from a customer whenmaking a delivery, and they thereafter turn such orders into the Respondent'soffice to be regularly handled, but truck drivers are not required to solicit ordersfrom customers.Insofar as the record shows, no labor organization ever attempted to organizeany of the employees before February 1951, when the charging union hereinstarted its organizational campaign.In July 1950, Foreman Best hired one Gene Mathews for work as a city truckdriver.A few days after Mathews started to work (according to the creditedand undenied testimony of Raymond Schulteis, a warehouse worker) Knox cameout to the loading dock and in the presence of Schulteis criticized Best forhiring Mathews because, according to Knox, Mathews was reputedly a unionagitator.Schulteis further credibly testified that he interposed on this occa-sion and told Knox that he, Schulteis, was well acquainted with all the mem-bers of the Mathews family and felt sure that Mathews would cause no troubleat-the plant, whereupon Knox walked away after warning Best to keep his eyeon Mathews.4 and to discharge Mathews if he started any trouble.2.The organization of warehousemen and truck driver employees by the UnionWilliam Kolometz, a witness called by the General Counsel, credibly testifiedwithout contradiction that: he is the business representative of the chargingUnion ; he met with Dale Berga, Jr. (an over-the-road truck driver for the Re-spondent) in February 1951 and gave Berga a supply of union cards entitled"Teamsters Union Authorization Cards," requesting Berga at the time to solicitfellow employees to sign the cards; later in February Berga returned 9 of thecards which had been signed by some of the Respondent's employees workingas warehouse employees, truck drivers, or helpers under the supervision of thewarehouse foreman, Arthur Best ; and thereafter Kolometz called an organiza-4Mathews thereafter was not subjected to any discriminatory treatment;he joined theUnion in February 1951;went out on strike with other union adherents on March 9, 1951;and was reemployed early in April 1951, after the strike was abandoned under circum-stances not shown by the record. THE C.L.BAILEY GROCERYCOMPANY589tional meeting of the employees who had signed said authorization cards atthe home of employee Edward Skinner, one of the signers, on the night ofFebruary 27, 1951.According to other undisputed and credited testimony by Kolometz, LewisJones (secretary-treasurer of the charging-local union) and Kolometz attendedthe meeting held in Skinner's home on behalf of the Union and eight of thenine employees who had signed the authorization cards, namely Gene Mathews,Barry Sutton, Raymond Schulteis, Roy Berga, Robert Patterson, Edward Jahn,Dale Berga, Jr., and Edward Skinner were also present there.'Kolometz further credibly testified without contradiction that the above namedeight employees all signed application cards for "Teamsters, Chauffeurs, Ware-housemen and Helpers Union, Local No. 637" at this meeting, in his presenceand on his request, and that after a short discussion regarding the provisionsto be included in a proposed collective bargaining agreement with the Respondent,Jones asserted in substance that it was the Union's policy to take a strike-votewhen organizing employees in case it later was deemed advisable to exert eco-nomic pressure to bolster up negotiating demands, whereupon a strike-vote wastaken among the employees present at the meeting and unanimously passed,and that the employees were then told the Union would call upon the Respondenton the following Monday to negotiate an agreement.3.The appropriate unit and representation of a majority thereinThe complaint alleges : "All truck drivers, warehousemen and helpers employedby the Respondent, excluding all office and clerical employees, and all guards,professional employees and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the meaning of theAct."The Respondent's answer asserts, in effect, that the Union claimed to representa majority of all nonsupervisory employees' and, in effect, urges in its briefthat in view of the limited scope of its operations a plant-wide unit includingoutside salesmenand the officeclericalstogether with the warehouse groupconstitute a more appropriate unit.At the hearing, the Respondent offeredevidence as related above, in section A-1 of this report to show an overlappingof functions particularly in respect to the work performed by outsidesalesmen,warehousemen, and truck drivers.As shown above, the undersigned found that there was some overlapping offunctions in the duties performed by. salesmen, warehousemen, and truck drivers,but the record as a whole discloses that such overlapping does not exist to asubstantial degree. In addition, the salemen are paid on a salary basis and workunder the direction of Knox, Respondent's president, whereas the warehousegroup are paid on an hourly basis and work under the almost exclusive super-vision of Best, the warehouse foreman.Authority to determine the appropriateness of a bargaining unit is solely vestedin the Board by the Act. The Board, substantially always, has found that ware-house employees and truck drivers may constitute an appropriate bargainingRaymond Wagner, a deaf mute, who had also signed one of the nine authorizationcards, did not attend this meeting.O The amended charge filed by the Union on May 23, 1951, states:"We organized themajority of the employees of the C. L. Bailey Grocery Company, 135 Second Street, Mari-etta, Ohio,on Tuesday.February 27, 1951."And thereafter,when the union representa-tives presented a proposed contract the name of the Union appearing therein was statedas Bus, Sales,Truck Drivers,Warehousemen and Helpers,Local Union No. 637.On thisoccasion the union representatives also orally claimed to represent a majority of all theemployees of the Company. 590DECISIONSOF NATIONATLABOR RELATIONS BOARDunit and it has customarily excludedsalesmenand office clerical employees fromsuch a unit.?Accordingly, in conformance with established Board policy,I findthat the15 rank-and-file employees consisting of warehousemen, truck drivers, and helpersin the so-called warehouse department, and who comprise an integrated, homo-geneous; bangainiiig unit, constitute an appropriate collective bargaining unitwithin the meaning of Section 9 (b) of the Act. The record shows that ArthurBest, the warehouse foreman, has authority to hire, discharge, and transferemployees within the unit and therefore I find that he should be excluded froma bargaining unit because he is a supervisor as defined in the Act.The record convincingly shows that 8 of the 15 rank-and-file employees in theabove-described unit voluntarily signed application cards for the Union at themeeting held at employee Skinner's home on February 27, 1951, thus designatingthe Union to represent them as bargaining agent.In addition to the above findings regarding what transpired at the first meetingof the parties on March 5, 1951, Knox further testified in substance, that theUnion insisted he sign a contract almost forthwith, that after he refused to doso and stated that he wanted time to consider the matter and to discuss it withRespondent's board of directors, the parties mutually agreed to meet again inabout a week. Knox further testified that on one occasion during the discussionwhich lasted about one-half an hour he, Knox, had requested the Union to submita list of names of the employees represented by the Union, but that the Unionrefused to do so. Jones and Kolometz in substance admitted urging Knox tonegotiate an agreement promptly, but each denied that Knox had requested a listof names of the union adherents, but admitted that Knox agreed to meet withthem again in about a week.Although the undersigned concludes that neither the Respondent's nor theUnion's version in respect to the proceedings had on March 5 was entirely ac-curate, it conclusively appears that Knox expressed surprise when the Unionasserted that it represented a majority of the Respondent's employees and insubstance disputed this claim, and that the Union on this occasion, neitherexpressed nor evinced any willingness to furnish proof to support its claim.'Furthermore, the verbal assertion by the Union that it represented a "majorityof all the Respondent's employees" in conjunction with the ambiguous nameadopted by the charging local, namely Bus, Sales, Truck Drivers, Warehousemenand Helpers, Local No. 637, lends support to Respondent's assertion that theUnion failed to plainly disclose that it was seeking to bargain for a departmentalunit as set forth in the complaint rather than a plant-wide unit which latterunit the Respondent asserts should constitute the appropriate bargaining unit.Although Edward Jahn, one of the eight employees who signed an applicationcard at this February 27 meeting, thereafter voluntarily quit his job on March 8,1951, he, Jahn, never took any steps to set aside his formal designation of author-ity given to the Union to represent him.Accordingly,I findthat the Union,in fact, was the majority representative of the employees in the above-foundappropriate unit until, at least, March 8, 1951 s7CaliforniaCigarette Concessions,Inc.,91 NLRB No. 123;HannafordBros.Co., 78NLRB 869.8 The recordshows that Knox had been employed in this business for substantially allof his adult life, that he had been managinghead of thebusiness since 1931, and duringthis time theRespondenthad neverhad occasion to dealwith anylabor organizationrepresentingany of theemployees9It is established by a long line of Board and court decisionsthatthe majority statusof a labor organization may be predicated upon application cardsSee,e.g.,Harris-WoodsonCo. Inc., 77NLRB819;Nubone Corset Company,Inc.,62NLRB322, enfd.155 F 2d 588 (C. A.3) ; Lancaster Garment Company,78 NLRB 934;Lebanon SteelFoundry Company v N. L R.B., 130 F. 2d 404 (C. A. D. C.). 'THE - C. L. - BAILEY' GROCERY, COMPANY5914.The requests to bargain ; interference, restraint, and coercion ; and the strikeaThe first bargaining meeting on March 5, 1951It is undisputed that Jones and Kolometz, the two above-mentioed represent-atives,met-with Knox (Respond'ent's President) on Monday afternoon March5, 1951, at the latter's office in the plant; that on this occasion, after Jones hadintroduced himself and Kolometz as representatives of the charging Union,Jones asserted to Knox that the Union representeda majority of all the Respond-ent's employees[emphasis supplied], whereupon Knox in substance assertedhe was surprised to learn that any of the employees wanted union representa-tion; " that the three men then stepped into Knox's private office where Joneshanded Knox a copy of a proposed collective bargaining agreement (in evidence)which Knox hurriedly scanned over, and then asserted that wage rates statedtherein for warehousemen and truck drivers were unduly high ; and that. Knoxthen insisted he would require time to consider the situation and also to discuss itwith the Respondent's board of directors before meeting again with the Union."b.Interference, restraint,and coercion1.By Respondent's president, KnoxRaymond Schulteis, a warehouse employee called as a witness by the GeneralCounsel, credibly testified, in substance, and without denial: He was puttingup an order for delivery near a small office in the plant used by the salesmen whenKnox asked him to step into the nearby office as Knox wanted to talk to him;thatSchulteis compliedwith the request, whereupon Knox then askedSchulteis if the latter had been asked to join a union and also whether Schulteishad done so, and that after he, Schulteis, stated in substance that he was unwill-ing to discuss the matter with Knox, Knox then told Schulteis that two unionofficials had called on Knox on the day before and made wage demands beyondthe Respondent's ability to meet, and that Knox then told Schulteis the Respond-ent had already decided to give the employees a wage increase before theUnion came on the scene, but the appearance of the Union might upset theplan.During his later cross-examination Schulteis further testified that hisfirst understanding was that an immediate raise was contemplated until Knoxlater explained that the increase would not be given until April 1, 1951, due toaccounting difficulties, and that this was the first information Schulteis hadreceived concerning the proposed increase.Knox, when he was later called as a, witness for the Respondent failed tocontradict Schulteis' above version of the March 6, 1951, conversation withSchulteis.He frankly admitted that he had engaged in conversation regardingunion activities with several employees after March 5, 1951, but credibly assertsin substance that he endeavored to make plain to the employees that they were1OKolometz admitted during cross-examination that he had instructed the union ad-herents when conducting,organizational activities to carry in these activities quietly andunobtrusively and to avoid discussing matters of union concern to persons who were notadherents of the Union.There is no convincing direct evidence in the record showingthat the Respondent had any knowledge of these activities before march 5.Knox testifiedthat the first information received concerning such activities came from the union repre-sentatives at this meeting.Because Knox's testimony in this respect has not been fin-peached or otherwise convincingly discredited,I accept it as credible and true.11The above findings are based upon the testimony given by witnesses Kolometz,Jones,and Knox which is in substantial agreement. 592DECISIONS OF NATIONALLABOR RELATIONS BOARDfree to engage in such activities."In addition,according to undisputed testi-mony by Knox and Best, the Respondent had intended to grant wage increasesto the warehouse employees on March 1,1951,but later deferred the effectivedate of the proposed increases until April 1, 1951, after Lindamood, Respondent'streasurer, told Knox, on or about March 2 or 3, 1951, that if wage increases weregranted in March the United States Government would require special reportsregarding income tax withholding data and social security returns, in additionto, the, regular quarterly returns pertaining to these matters required of employersat the beginning. of each quarterly yearly' period."On the other hand, substantially all of the witnesses called by the GeneralCounsel in substance denied that they had ever received any information thatthe Respondent intended to grant them a wage increase until after the unionrepresentative had called on Knox regarding contract negotiations on March5,1951.Since the testimony of Knox and Best regarding the Respondent's initialintention to grant a wage increase on or about March 1, 1951, to the warehouseemployees has not been discredited or impeached, I conclude and find thatalthough Respondent may have tentatively decided to grant a wageincreaseat this time, it made no formal or other announcement regarding the proposedwage increase to its employees until after the Union had submitted its claim ofmajority representative to the Respondent on March 5, 1951.2.By Foreman BestSchulteis further credibly testified, in substance, that a day or two after Knoxinterrogated Schulteis regarding union activities he, Schulteis, overheardemployees Mathews, Sutton, and Cunningham discussing the Union with Best,that on this occasion Best turned toward Schulteis and asked the latter, "Whatare you going to do," whereupon after Schulteis replied, "I am going to do whatthe majority do," Best asserted, "Hell they will put its all out of a job,"-"We willall be out of work."Employee Edward Skinner, also a witness called by the General Counsel, cred-ibly testified without denial that on March 7 or 8, 1951, Best came to Skinnerwhile the latter was at work in the warehouse and told Skinner that Knox hadrequested Best to ask Skinner if the latter had signed a card for the Union, thatSkinner replied"Yes," and that about 1 hour later Best returned and asked Skin-ner to send in a letter of resignation to the Union, but that Skinner refused todo so.Employee Edward Jahn, another witness called by the General Counsel, crediblytestified without denial, that he had signed an application card for the Union onFebruary 27, and had been employed as a truck driver for the Respondent until" Employees Jahn and Patterson,who were called as witnesses by the General Counsel,admit that Knox had told them shortly after March 5, 1951,that they were privileged tojoin a Union,and Mathews another witness for the General Counsel testified that Knoxduring a conversation with Mathews regarding Union activities told Mathews that he,Knox, was not opposed to labor unions, but considered Respondent's plant too small torequire organization.13Best also vaguely testified that he believes he told employees John Jett and CharlesCrumbley,warehouse department employees,during the latter part of February that awage increase would be granted to the warehouse employees effective on March 1, butJett and Crumbley were not called to support this testimony by Best.Clarence Cesterle,a witness called by the Respondent,by way of conclusory testimony said he overheardsome employees,who he could not presently identify,talking about a prospective wageIncrease early In March, but his testimony is too vague and indefinite to support a con-clusion that the alleged conversation pertained to a March 1, 1951, wage increase. THE C. L. BAILEY GROCERY COMPANY593he, Jahn, voluntarily quit his job on March 8, 1951, that about a day or two be-fore he quit Best came to Jahn and told Jahn, in substance, that if the Union or-ganized the employees a truck driver would not be permitted to work over 40hours a week and would have no helper.19Best, when later called to testify as a witness on behalf of the Respondent,credibly testified in substance and without contradiction:He was foreman of theRespondent's warehouse employees;that he was unaware of any union activitiesamong the employees until the afternoon of March 5, 1951, when Knox told himresented a majority of the Respondent's employees, and then asked Best if thelatter had been aware that a Union was attempting to organize the employees,whereupon Best replied, "No," and that thereafter, during the next few days, he,Best, interrogated employees Skinner, Schulteis, Mathews, and Sutton regardingunion activities.Best, however, failed to categorically deny the statements at-tributed to him by Schulteis, Skinner, and Jahn, all of whom worked under theimmediate supervision of Best.Because I deemed Skinner, Schulteis, and Jahn to be reliable and trustworthywitnesses, I have credited their above testimony and find that in addition to interrogating these three employees regarding union activities, Best, in effect, (1)threatened that the plant would close if the employees organized; (2) that Bestrequested Skinner to resign from the Union; and (3) that he told Jahn thattruck-driving employees would be required to work without helpers and receive noovertime work if the plant was organized. Since the record shows that Besthad authority to hire and discharge warehouse department employees the Re-spondent is clearly responsible for any antiunion conduct engaged in by Best.c.The Union's threat to strikeAccording to the credited and uncontradicted testimony of Kolometz, RayBerga, Jr., called Kolometz by telephone on the night of March 7, 1951, and relatedto Kolometz that management representatives were interrogating employees re-garding union activities and had promised to give the employees a wage increase.According to Kolometz, he went to Marietta, Ohio, on the following day,namely March 8, 1951, and called upon Knox at the Respondent's plant at about2 or 3 o'clock'on that afternoon.Kolometz said he told Knox that he hadreturned earlier than the date earlier agreed upon on March 5, and asked Knox ifhe was ready to give an answer to the Union's proposal whereupon, according toKolometz Knox asserted that he, Knox, "wanted no part of us." 15Kolometz further credibly testified in substance and without denial that heaccused Knox of having committed unfair labor practices by interrogatingemployees regarding union memberships and promising to give them a wageincrease on April 1, 1951; and that he then told Knox the Union had filed chargeswith the Board and intended to strike the plant on the next morning, but thatin the interim Kolometz could be reached at the Lafayette Hotel in Marietta,Ohio.14 Jahn had agreed to take a job with the Railway Express Company at Marietta, Ohio,on March 2,1951.He thereafter notified Knox on March 6 that he was quitting his jobwith the Respondent and left on March 8, the day before the other union adherents wentout on strike._16Kolometz took the sting out of this alleged retort by testifying a little later that :During the conversation Mr. Knox indicated that he did not have anything againstlabor unions.As a matter of fact, [Knox claimed] when he, Knox, recently built hisnew home,Knox had employed all union labor.[and that] after Knox hadfinished talking about that, lie, Knox, stated that his heart-was not toogood and hehad turned the*[negotiation] matter over to his attorney 594DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the same night, the Union held a meeting for the employees at the laborhall in Marietta, Ohio, which meeting was attended by employees Gene Mathews,]Barry Sutton, Raymond Schulteis, Roy Berga, Robert Patterson, Dale Berga, Jr.,and Edward Skinner, seven of the employees who had signed application cardsfor the Union on February 27, 1951.16 According to Kolometz thosepresentagreed to go out on strike on the next morning.d.The strike on March 9,1951; the Respondent's requestfor proofofmajorityrepresentationThe undisputed and credited testimony shows that warehouse departmentemployees Mathews, Sutton, Schulteis, Roy Berga, Patterson, Dale Berga, Jr.,and Skinner all reported to Kolometz in front of the plant for strike duty atabout 6: 30 o'clock on the morning of March 9, or about 1 hour before the plantopened, and that Kolometz assigned them to picket duty.The record indicates that the seven other rank-and-file warehouse employees,including Raymond Wagner, a deaf mute, all regularly reported for work onthismorning but that Wagner came out of the plant and joined the picketsabout 9 o'clock on this same morning."Wagner remained on the picket line forabout a day and a half.He then quit picketing and returned to work in theplant where he has continuously been employed up to the time of the hearing.18About 10 o'clock on this same morning Knox handed Kolometz a letter addressedto the Union which had been written by Charles Fogle, counsel for the Respondent,which in substantial part reads :We believe the strike which has been called is unauthorized and so adviseyou by this letter as notice that an attempt will be made to hold your Unionresponsible.No legal claim has been made by your Union that it representsthe majority of the employees of the Company and for that in such majoritystatus your Union is the bargaining agent..If you will make claim that your Union represents the majority andare willing to assume the burden which the law places upon your Union toprove that status, you can be assured of the cooperation of the Companyin your efforts at such proof.Upon receipt of your claim of majority status, the Company has its choice,as we understand the law, of obtaining an investigation by a representativeof the National Labor Relations Board and of requiring an election orrecognizing such status on behalf of your Union.laEdward Jahn, the other employee who signed one of these cards on February 27, hadvoluntarily quit his job and ceased working for the Respondent earlier on this day andConsequently did not attend the meeting'IAs previously mentioned Wagner signed a designation card for the "Teamsters Union"on February 13.Thereafter he did not attend the organizational meeting held on February27, did not sign an application card for the local at that meeting, nor did he attend thestrikemeeting held on February 8He signed an application card for the local datedFebruary 7, 19 51, on February 9, 1051, during the time he was out on strike1aWagner was called as a witness by the Respondent In view of his affliction, it wasimpossible to interrogate him in the customary manner that persons similarly afflicted givetestimony, namely through an interpreter, for he was unfamiliar with the sign alphabetordinarily used by such personsAlthough the record indicates that he had been afflictedwith thi. disability for many years, he could read and write to a limited extentBut, whenhe was requested to fill out a blank union card at the hearing. it appeared that if left tohis own resources lie would be unlikely to fill in the blanks correctly without prompting.the validity and weight that otherwise might be given to the fact that Wagner bad sign-dan application card.. THE C. L. BAILEY GROCERY COMPANY595In these cases, Mr. Kolometz, it is the policy of our office to pursue thecourse which the law provides. It is urged that you call off the strike andthat your Union proceed in the same way.Will you kindly advise our officeyour conclusion.We will be glad to discuss the case with you.Kolometz admits that he received the letter and that the Union made no effortto communicate with Fogle regarding the various statements made therein.Jones, the other union representative concerned in the matter, testified thatthe letter was ignored because of the strike.The strike continued and a picket line was maintained until on or about April 3,1951, when the strike was either settled or abandoned under circumstances notdisclosed by the record.All of the striking employees but Wagner and Sutton remained out on strikeuntil about April 3, 1951, when those who desired to return to work were offeredreemployment without discrimination. On April 4 or 5, 1951, Mathews, Schulteis,Roy Berga, Patterson, and Dale Berga, Jr., returned to work, but Skinner, whohad also participated in the strike, did not wish to return to work at the plantbecause he had started to farm the land on which he lived.19e.The third and last request to bargain by the UnionOn May 24, 1951, Jones and Kolometz, the two union representatives, calledon Charles D. Fogle, counsel for the Respondent, and requested Fogle to negotiatean agreement.According to Kolometz, Fogle, on this occasion, took the position that the with-drawal of the Union's charges was a condition precedent to further negotiations,but the accusation is not supported by a realistic consideration of the entirerecord,20for the testimony of Jones, who was in charge of the matter on behalfof the Union, in a more complete recital regarding what transpired at thismeeting, refutes Kolometz' assertion.Jones testified in substance that on May 24, 1951, when he requested Fogle tonegotiate a contract with the Union, Fogle asserted that the Union was not themajority representative of the Respondent's employees, whereupon Kolometzinterposed and offered to have the union cards checked against the March 5, 1951,payroll of the Respondent, which proposal Fogle presently refused to entertain,'and that during the ensuing discussion Fogle also asserted that the Respondenthad grounds for filing a charge that the Union had engaged in an unlawfulsecondary boycott during the recent strike, but would not file a charge if theUnion would withdraw the charge filed by the Union and agree to settle the disputeby entering into a consent election agreement, a proposal that the Union wouldnot entertain.The following was developed during thecross-examinationof Jones regardingthe matters discussed at the May 24 meeting :Q. Now directing your attention to the meeting at our office on May 24,you may state to the Trial Examiner, if you will, Mr. Jones, whether we did20As noted above Wagner returnedto workabout the second day of the strike and Sutton,who had enlisted In the Armed Forces of theUnitedStates about 2 weeks before the strike,was calledfor active duty aboutMarch 15, 1951,and Is still on duty inthe ArmedForces.Within 3 or 4 weeks aftertheyreturned to work Mathews and Schultels voluntarily quittheir fobs and Patterson was discharged for lawful cause.2D The record Indicates thatKolometz was prone to base his testimony upon conclusionsthat at times are not supported by the facts.21This was the first time the Union ever offered to submit any proof regarding its claimthat It was majority representative.227260-53-vol. 100--3 39, 596DECISIONSOF -NATIONALLABOR RELATIONS BOARDnot explain to you that there had never been a recognition of your Unionas a bargaining agent for these employees by anybody ; and that ought to bedetermined first?A. That was your opinion at the time.Q. And that the refusal to bargain was placed solely upon the premise thatthere had been no recognition of your Union as representing the majority?A. I do not understand your question.Q. I guess I did state it wrong, that any refusal to bargain was, placedsquarely upon the ground that the company had never recognized yourUnion as representing a majority, and would not do so now until after anelection?We placed it on that ground did we not?A. That was the proposal you made that night.Q. And was it not proposed that there be an election by consent and ifyou represented a majority that we would negotiate?A. That was on May 24th.Q. Yes.A. Yes sir, you said that.Q.Well, was not that also proposed as far back as March 8? nA. Yes,but we were on strike at that time.[Emphasis supplied.]Q.Mr. Jones, you were carefully examined on whether anybody objectedto the appropriateness on those which were in a unit. I want to ask yousome questions about our conversation in the office. Is it not true that weplaced our refusal to bargain solely upon the ground that we did not think-or denied you had a majority status?Did we not tell you that and askedyou to remember it?A. Yes.B. ConclusionsThe issues are (1) whether the Respondent has refused to bargain in goodfaith with the Union, and (2) whether the Respondent by the above and otheracts and conduct has interfered with the self-organizational rights of itsemployees.Regarding the first issue, the General Counsel, pursuant to the allegations inthe complaint, contends :All truck drivers, warehousemen, and helpers employed by the Respondent,excluding all office and clerical employees, and all guards, professionalemployees, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act ;that on March 5, 1951, and thereafter the Union was and is now the exclusive bar-gaining representative of the Respondent's employees in the above-described unitwithin the meaning of Section 9 (a) of the Act ; and on March 5, 1951, and there-after the Respondent refused to bargain with the Union.As related above, I concluded and found, in conformance with the estab-lished policies of the Board, that the above-described unit is an appropriatebargaining unit, and that, at least, until March 8, 1951, the Union, in fact, repre-sented a majority of the employees in said unit.On the other hand, the Respondent, in effect, contends that, in good faith, itentertains doubt that the unit is an appropriate unit and also disputes the Union'sa This, of course,relatesto the letter theRespondent served onthe Unionon March 9,1951, which letterwas ignoredby the Union.No furtherrequest to bargain was madeby the Union untilMay 24,or severalweeks afterthe strike petered out. THE C. L. BAILEY GROCERY COMPANY597claim regarding majority representation in any unit that may be found to beappropriate.A realistic consideration of the entire record has convinced me that the Re-spondent's above defense has been asserted in good faith.At the first bargaining meeting between the parties on March 5, 1951, theUnion not only claimed to represent a majority of "all of the Respondent's em-ployees,"but thenameused by the Union, (Bus, Sales, Truck Drivers, Ware-housemenand Helpers Local Union No. 637),"at at.,was likelyto mislead anemployer into believing that the Union ordinarily sought to includesalesmenin bargaining units represented by the Union in a business similar to that con-ducted by the Respondent. The Employer expressed surprise at the Union'sclaim to be the majority representative of its employees and a realistic considera-tion of the entire record fails to show that the Respondent was aware that theUnion had been organizing the employees. The Union evinced no willingnessto support its claim by offering to submit any proof in support of its said claimand the meeting ended with the agreement to meet again in about 1 week.The record shows that the Respondent's business is a comparatively smallone for a business of this nature, that it only employs 27 rank-and-file employeesin all categories, and that there is an overlapping to some extent in the dutiesperformed by salesmen, warehousemen, and truck drivers. Consequently, Re-spondent's insistence that a plant-wide unit is a more appropriate bargaining,unit in view of all the circumstances surrounding this case may not, in myopinion, be regarded merely as a captious defense improvidently asserted todefeat the Union, but that it, at least, raises a proper question of representation.Under these circumstances, an employer is not obligated to give full faith andcredit to an unsupported claim by a Union that the latter is majority representa-tive in a unit asserted by the Union to constitute an appropriate bargaining unitand immediately begin contract negotiations.The record reveals that the Union was not as dilligent and cooperative in en-deavoring to settle the problems concering representation which the Act requires,but seemingly preferred to rely on economic pressure to enforce its demands.Had the Union met with Respondent's counsel at the beginning of the strike(called 4 days after the first meeting) as the latter requested in his March 9,1951, letter, it is possible that the question concerning representation might havebeen resolved and that an agreement satisfactory to both parties could havebeennegotiated, but the Union chose to ignore the request and the strike whichproved fruitless thereafter continued for over 3 weeks.Although, the Respondent's unfair labor practices, more particularly set forthbelow, raise a question of the Respondent's good faith, the Respondent met withthe Union whenever requestedand, inmy opinion, reasonably attempted tocooperate with the Unionin anendeavor to settle the question of representationwhich existed.Upon the basis of the foregoing and the entire record, I am of the opinion andfind that a question of representation was raised in good faith by theRespondentwhich was not resolved before the hearing, and that consequently the Respondenthas not refused to bargain in good faith with the Union."In respect to the second issue a clear preponderance of the credibleand con-vincing evidence supports a finding that the Respondent has interfered withthe rights of employees to freely organize under the provision of the Act.Respondent's president, Knox, not only interrogated employee Schulteis re-garding union activities in the plant, a day or two afterthe Union had made23Cf.WoodManufacturingCo, et al.,9,5NLRB 633;Collins BakingCo., 90NLRB 896. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDits claim to be the majority representative of the employees, but Knox, on thesame occasion,also told Schulteis that the Respondentwas goingto give theemployees a wage increase at the beginning of the following month. Such con-duct by an employer would clearly tend to weaken the allegiance of an employeeto hisunion?4The Respondent contended, in effect, that the wage announcementmentionedabove was not an unfair labor practice, because it had previously been announcedto employees in February that a wage increase would be granted on March 1,before the Respondent had knowledge of any union activities, and that theeffective date of the increase had been deferred solely to avoid accounting diffi-culties.This defense is without merit, because a preponderance of the substan-tial and convincing evidence in the record fails to show that the rank-and-fileemployees were ever informed of a prospective wage increase until after theUnion had presented its demands to the Respondent.The statement of Foreman Best to Schulteis, made about thesametime thatKnox informed Schulteis of the prospective wage increase, that the businesswould be shut down if the Union organized a majority of the employees clearlyconstituted a threat of reprisal to those employees seeking to engage in unionactivities and was more than a mere expression of opinion by a supervisor whichis protested by the Act.Likewise, in view of his supervisory position, Best's request to employeeSkinner that the latter resign from the Union, shortly after Best had interrogatedSkinner regarding the latter's membership in the Union, clearly constitutesinterference with the rights of employees to freely organize.In addition, Best's remark to Jahn, one of the Respondent's truck drivers,that overtime work and helpers would be denied to the truck drivers if theUnion organized the plant also clearly constitutes a threat of reprisal whichwould discourage employees from joining the Union.It is immaterial that no discrimination in fact has been disclosed in the record,or that Knox and Best may have engaged in such illegal conduct because ofignorance of the law.On the basis of all the foregoing and the entire record I conclude and findthat by the above-related conduct and utterances by Respondent's president,Knox, and its foreman, Best, that the Respondent has interfered with the self-organizational rights of employees guaranteed in Section 7 of the Act, thusalsoviolating Section 8 (a) (1) thereof.IV. THE EFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action to effectuate the policiesof the Act.24Moreover,in or about January 1950,Knox had earlier indicated anti-union prejudicesbefore Schulteis,because in the presence of Schulteis, on that occasion,Knox had reprimanded Foreman Best for hiring Gene Mathews,an alleged"union agitator"and warneaBest to keep his eye on Mathews and to discharge Mathews if the latter stepped out of line. CARTER PUBLICATIONS,INC.599The Respondent's illegal activities,for instance,interrogating employees re-garding their union membership and activities;announcing a wage increase tothe employees when an outstanding question of representation was pending ; re-questing employees to resign from the Union;and threatening to closethe plantor to subject employeesto othereconomic reprisals if the Union organized them(almost immediately after the Union had requested the Respondent to bargain)clearly indicates a purpose to defeat self-organization of its employees. I amconvinced that the unfair labor practices committedby theRespondent arepotentially related to other labor practices proscribedby the Act, and that thedanger oftheircommission in the future Is to be anticipated from the Re-spondent's conduct in the past.The preventive purposesof the Act will bethwartedunless the remedy recommended is coextensivewith the threat.Accordingly,in order to make effective the interdependent guaranteesof Section7 and thus effectuate the policiesof the Act, Iwill recommendthat the Re-spondent cease and desist from in any manner-infringing upon the rights ofemployees guaranteedby the Act f'Upon the basisof theforegoing and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAw1.Bus, Sales, Truck Drivers, Warehousemen and Helpers Local Union No.637, Affiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within themeaningof Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.Respondent has not refused to bargain within the meaning of Section 8(a) (5) of the Act.(Recommendations omitted from publication in this volume.]=May Department StoresV.N. L. R.B.,826U. S. 876;Premier WorstedM{Rs,85NLRB 985.CARTER PUBLICATIONS,INC.andINTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICA,AFL, PETITIONER.Case No. 16-RC-990.August 13, 1962Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing was held before H. Carnie Russell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 98.